Mr. Justice McSurely delivered the opinion of the court. Mary Nettlehorst, hereinafter called the plaintiff, recovered a judgment against F. S. Mordaunt, hereinafter called the defendant, for injuries received by being bitten by a dog belonging to the defendant. It would serve no useful purpose to relate the circumstances of the affair. It is sufficient to say that the verdict finding the defendant guilty, was justified by the evidence. We do not agree with counsel for defendant in his contention that the trial court committed error in its rulings upon evidence, or that the conduct of opposing counsel constituted prejudicial error. The verdict of the jury was for $600, which under the direction'of the trial court was remitted to $400. The plaintiff was bitten upon both arms and will retain permanent scars. She suffered great pain and a nervous shock. We cannot say that the amount of the judgment is excessive. Therefore the judgment will be affirmed. Affirmed.